DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claims 1, 3 and 8 are objected to because:
Claim 1, lines 16, “the end” lacks antecedent basis.
Claim 1, line 20, “the locked position” lacks antecedent basis.
Claim 3, line 1, “the path” lacks antecedent basis.
Claim 3, line 3, “the transition” lacks antecedent basis.
Claim 8, line 7, “a closed position” should be -the closed position-.
Claim 8, line 16, “the transition” lacks antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al, US 9373456 [Yang] in view of Baskerville et al, US 3729065 [Baskerville].
Regarding claim 1, as best understood, Yang discloses (figs.1-23) an operating mechanism (10) for operating at least one contact (100C), where the operating mechanism (10) comprises:
a base frame (see outline of fig.22C);
an operating rod (R) linearly guided in the base frame (see outline of fig.22C) for connection with at least one contact (100C), wherein the operating rod (R ) has a closed position and an open position;
a contact spring (88) for urging the operating rod (R ) to the open position;
a rod mechanism of two links (35), each having a first end and a second end, where the first ends are hinged to each other at a middle hinge (at, 33), where the second end of one link (35) is hinging with the base frame (see outline of fig.22C) and the second end of the other link (35) is hinging with the operating rod (R, via, L);
a cam follower (33) arranged at the middle hinge of the rod mechanism (links, 35);
a cam (26)arranged on a cam shaft (20), where the cam (26) abuts the cam follower (33) and the cam (26) has a profile with, in rotational direction, a closing section (Pc), an opening section (Po) and an idle- section (26v) [col.11, lines 14-17];
a cam shaft lock (lock assembly,40) for locking the shaft (20) at a rotational position where the cam follower (33) abuts the cam (26) at the end of the closing section (Pc); and
a closing spring (17, via slot 20s)) arranged between the cam shaft (20) and the base frame (via, gears 15-16), where the closing spring (17) relaxes when the cam follower (33) runs over the closing section (Pc) towards the opening section (Po) and where the closing spring (17) has a pretension, when the cam shaft (20) is in the locked position (via, lock assembly, 40),
where the profile of the opening section (Po) is configured such that the cam follower (33) follows the profile of the opening section (Po) when the operating rod (R )moves from the closed position towards the open position.
Yang fails to explicitly disclose a closing spring arranged between a crank arranged to the cam shaft and the base frame.
Baskerville discloses (figs.1-4) an operating mechanism having a closing device (50) comprising a closing spring (51) arranged between a crank (56) arranged to a cam shaft (40) and a base frame (support or mounting structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the operating mechanism of Yang with the teaching of the operating mechanism of Baskerville, thereby providing charging a closing spring which effects the desired charging action in response to a single stroke of the input handle and yet does not require excessive handle force at any point during the stroke.
Regarding claim 2, Yang further discloses where the closing spring (17) is pretensioned to urge the cam (26) in contact with the cam follower (33) at least when the operating rod (R ) moves from the closed position towards the open position.
Regarding claim 3, Yang further discloses where the path of the cam follower (33) coincides or partially intersects with the opening section (Po), when the cam follower (33) contacts the cam (26) at the transition from the closing section (Pc) and the opening section (Po) [see fig.10A].
Regarding claim 4, Yang further discloses where the cam follower (33) urges the cam (26) in counter rotational direction, when the operating rod (R ) moves from the closed to the open position[see fig.10A].
Regarding claim 5, Yang further discloses where the profile of the opening section (Po) is concave up [see fig.10A].
Regarding claim 6, Yang further discloses where the profile of the closing section (Pc) and the idle-section (26v) are concave down [see fig.10A].
Regarding claim 7, Yang further discloses where the at least one contact (100c) is a vacuum interrupter (V).
Regarding method claims 8-9, the recited method steps would necessarily be performed in the usage of the operating mechanism discussed above. Claims 8-9 correspond to claims 1 and 7 and are rejected under the same reasoning; see above rejections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Toba et al, Benke et al, Kalin et al, Chen et al, Freimuth et al, Slepian et al, Bottcher et al, Yamamoto et al and Bachofen are examples of operating mechanisms for switch devices configured similar to the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833